DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-14-21 has been entered.  Claims 1-4 have been amended.  Claims 5-8 and 10-13 have been canceled.  Claims 1-4, 9 and 14-16 are pending.  Claims 1 and 3 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generation of the disclosed transgenic mice produced by crossing transgenic mouse A and transgenic mouse B or by crossing transgenic mouse B and transgenic mouse C, wherein those produced transgenic mouse exhibits a social communication disorder, does not reasonably provide enablement for generating numerous different transgenic rodents, heterozygous or homozygous, produced by claimed operation and having decreased number of copies of a FoxG1 gene from two copies to one coly .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Official Action mailed on 4-14-21.  Applicant's arguments filed 7-14-21 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to recite the rodent is a mouse, the autistic characteristic is a social communication disorder and the operation steps for claims 1 and 3 by crossing different transgenic mice (remarks, p. 9-10).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 4-14-21 and the following reasons.
It is unclear the transgenic mice disclosed in the instant invention are heterozygous or homozygous transgenic mice.  The claims encompass heterozygous and homozygous transgenic rodents comprising decreased gene copy of a FoxG1 gene or increased expression level of FoxG1 gene in both differentiated excitatory neurons and differentiated inhibitory neurons in the brain of the rodent.  The resulting phenotype of the claimed transgenic rodents was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the DNA concentration, the DNA copy 
Further, the amended claims read on crossing a transgenic animal A (female) with a transgenic animal B (male) (amended claim 1) or crossing a transgenic animal C (female) with a transgenic animal B (male) (amended claim 3) to generate a rodent that is a mouse.  There is no evidence of record that shows crossing a transgenic rabbit with a transgenic bovine to produce a transgenic mouse.  It is only enabled to produce a transgenic mouse by crossing a transgenic mouse with another transgenic mouse.  It is not enabled to cross a transgenic animal that is not a mouse with another transgenic animal that is not a mouse to generate the claimed transgenic mouse.  Thus, claims 1 and 3 remain rejected under 35 U.S.C. 112(a),

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632